UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LUIGI GIROTTO,
                                Plaintiff,
                                                                    19-CV-913 (JPO)
                     -v-
                                                                OPINION AND ORDER
 ANDRIANNA SHAMARIS INC., et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Luigi Girotto filed this action on January 30, 2019, alleging violations by

Defendants Andrianna Shamaris Inc. and Hudson Square Realty, LLC of the Americans with

Disabilities Act, the New York State Human Rights Law, and the New York City Human Rights

Law. (See Dkt. No. 1 (“Compl.”).) Girotto, who uses a wheelchair, alleges that he attempted to

visit Defendants’ facilities and was denied access because of various architectural barriers. (See

Compl. ¶¶ 4, 16.) Before the Court are Defendants’ motions to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6) or, in the alternative, for a more definite statement pursuant to

Federal Rule of Civil Procedure 12(e). Also pending before the Court are two motions for

extensions of the time for Plaintiff to file his oppositions to the motions to dismiss. For the

reasons that follow, the motions for extensions are denied, the motions to dismiss are denied, and

the motions for a more definite statement are granted.

       As a preliminary matter, the Court denies Girotto’s motions for extensions, strikes his

untimely opposition, and deems Defendants’ motions unopposed. Prior to the motions for

extensions at issue, Girotto’s counsel had requested extensions of the time to oppose Defendants’

motions to dismiss on five occasions. (See Dkt. Nos. 23, 27, 30, 33, 35.) (Defendants’ motions

were supported by materially identical two-page briefs. (See Dkt. Nos. 17, 20.)) Three of the



                                                  1
first four of those motions were untimely under section 3(C) of this Court’s Individual Rules of

Practice in Civil Cases, which requires that motions for extensions be made at least forty-eight

hours before the deadline the movant seeks to extend. Consequently, on August 9, 2019, this

Court reminded the parties of its Individual Rules and warned that the Court “will not grant any

further untimely motions for extensions.” (Dkt. No. 34.)

       On August 21, 2019, Plaintiff’s counsel again moved for an extension of the deadline to

file its opposition (by then the sixth such request). (See Dkt. No. 37.) The letter motion was

filed on August 21, 2019, only one day before the deadline at issue, and therefore in violation of

the Court’s forty-eight-hour rule and warning. 1 (See Dkt. Nos. 36, 37.) On August 28, 2019,

counsel for Plaintiff again moved for an extension of the August 22, 2019, 2 deadline. 3 (Dkt. No.

38.) The Court did not act on either motion at that time.

       On September 13, 2019, twenty-three days after the extended deadline, and 117 days

after the original deadline, Plaintiff submitted a two-and-a-half-page, double-spaced brief in

opposition to the motions to dismiss. (See Dkt. No. 39.)

       Federal Rule of Civil Procedure 6(b) provides that a court “may, for good cause, extend

the time . . . on a motion made after the time has expired if the party failed to act because of

excusable neglect.” Thus, a court may extend a lapsed deadline in purely procedural matters, “at

least when the delay was not long, there is no bad faith, there is no prejudice to the opposing



       1
         The letter motion also did not state how many prior extensions had been requested in
the matter, as required by this Court’s Individual Rules, noting only that there had been
“several.” (Dkt. No. 37.)
       2
         Both of Plaintiff’s motions for extensions stated the deadline as August 21, 2019, but
the deadline set by the Court was August 22, 2019. (See Dkt. Nos. 36, 37, 38.)
       3
           The motion once again stated only that there had been “several” prior requests. (Dkt.
No. 38.)


                                                  2
party, and movant’s excuse has some merit.” LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d

Cir. 1995) (citation omitted).

       Neither of Girotto’s submissions provides a justification that satisfies even this

admittedly modest standard. Instead, the first notes merely that Plaintiff’s counsel expected the

case to have settled by the date of the motion’s filing, and the second emphasizes that the parties

remained in settlement discussions. (Dkt. Nos. 38, 39.) Neither of those statements furnishes

anything resembling an explanation, let alone an excuse, for requiring 117 days to file a brief of

fewer than three pages or the repeated failure to adhere to the Court’s Individual Rules for

extensions. The motions are therefore denied, the opposition struck, and the motions deemed

unopposed.

       Nonetheless, even an unopposed motion to dismiss must demonstrate that the complaint

has failed to state a claim. Defendants’ sole argument in support of the motions to dismiss is that

Girotto failed to allege a date on which he visited Defendants’ premises. That omission, they

contend, amounts to a failure to state a claim. They invoke Federal Rule of Civil Procedure 9(f)

in support of their position, which provides that “[a]n allegation of time or place is material when

testing the sufficiency of a pleading.” But “Rule 9(f) does not impose a requirement that

allegations of time or place be made with particularity; it merely indicates the significance of

those allegations when they are made.” 5A Wright & Miller, Federal Practice and Procedure

§ 1308 (4th ed. 2019). In short, it “allows a limitations defense to be expeditiously raised in a

Rule 12(b)(6) motion—as opposed to an answer—when it is apparent from the face of the

complaint that the time limit for bringing the claim has passed,” Tammaro v. City of New York,

No. 13 Civ. 6190, 2018 WL 1621535, at *11 (S.D.N.Y. Mar. 30, 2018) (citation and quotation

marks omitted), but it does not impose on litigants an affirmative pleading obligation. The




                                                 3
absence of specific temporal allegations therefore does not entitle Defendants to dismissal of the

complaint.

       It does, however, entitle Defendants to a more definite statement. See Tammaro, 2018

WL 1621353, at *11. Federal Rule of Civil Procedure 12(e) permits a “party [to] move for a

more definite statement of a pleading to which a responsive pleading is allowed but which is so

vague or ambiguous that the party cannot reasonably prepare a response.” Because the

complaint contains no details as to the date of the alleged visit, Defendants “cannot reasonably

prepare a response,” id.; for example, without even an approximate date of the alleged visit,

Defendants cannot reasonably determine whether to assert a statute of limitations defense.

       For the foregoing reasons, Plaintiff’s motions for extensions are DENIED, Defendants’

motions to dismiss are DENIED, and Defendants’ motions for a more definite statement are

GRANTED. Plaintiff is directed to file an amended complaint indicating the date of his alleged

visit to Defendants’ premises within 14 days of the date of this Opinion and Order. Failure to do

so may result in the dismissal of the complaint or any other appropriate measure. See Fed. R.

Civ. P. 12(e).

       The Clerk of Court is directed to close the motions at Docket Numbers 16, 19, 37, and

38.

       SO ORDERED.

Dated: October 31, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                4
